Anne M. Gough Program Administrator Board of Mortuary Science Department of Regulatory Agencies Room 136, State Services Building Denver, Colorado 80203
Dear Ms. Gough:
This opinion letter is in response to your June 24, 1980 letter in which you inquired about the construction of subsection 109(1)(a), as amended by S.B. 109 (1980 Sess.), of the Mortuary Science Code (MSC), C.R.S. 1973, 12-54-101, et seq. You presented three questions and asked how they would be answered pursuant to the S.B. 109 (1980 Sess.) amendments to subsection 109(1)(a).
QUESTIONS PRESENTED AND CONCLUSIONS
Your request for an AGO presents the following questions:
1. If an applicant successfully completes an accredited mortuary science program which is two years in length in an accredited college and the program includes at least 60 semester or 90 quarter hours, does he/she qualify without further college work?
In answering this question I have assumed the following facts, which appear to be implicit in your question:
a. that the applicant is 18 years of age or older and that the applicant is a resident of the State of Colorado;
b. that the minimum 60 semester or 90 quarter hours of curriculum completed by the applicant involve academic college credits in an approved and accredited college;
c. that the above-referenced college, of which the applicant is a graduate, is also a College of Mortuary Science which is approved and accredited as such by the board; and
d. that if such applicant is not a graduate of a College of Mortuary Science approved and accredited by the board, the board has or will approve the courses taken by the applicant as having involved equivalent courses.
     Based upon the above question and assumptions, it is my opinion that such an applicant adequately meets the statutory qualifications for licensure and need not complete additional academic or mortuary science college work.
2. If the above applicant does not qualify, must he/she take an additional 60 semester (or 90 quarter hours) or may the board require an additional 30 semester (45 quarter) hours?
     Since, in my opinion, the applicant described in questions one (1) and two (2) qualifies without additional academic or mortuary science college work, the board may not require such an applicant to complete additional college courses.
3. If an applicant is a graduate of a two year technical school which is accredited as a mortuary science school, but not as an institution of higher education, does that individual need 60 semester (or 90 quarter hours) in an accredited college?
In answer to your second question I have assumed the following facts:
a. that the applicant is 18 years of age or older and that the applicant is a resident of the State of Colorado.
b. that the two year technical school of which the applicant is a graduate is approved and accredited as a College of Mortuary Science by the board.
c. that the two year technical school is not an approved accredited college; and,
d. that the applicant is not otherwise unqualified pursuant to C.R.S. 1973, 12-54-107(1)(c) and 12-54-116, as amended.
     Based upon the above question and assumptions, it is my opinion that such an applicant is required to complete 60 semester or 90 quarter hours of academic college credits in an approved accredited college in order to qualify as a licensed practitioner of mortuary science.
ANALYSIS
Your question involves the interpretation of C.R.S. 1973,12-54-109(1)(a), as revised and amended, S.B. 109 (1980 Sess.). Prior to the 1980 amendments, subsection 109(1)(a) of the Mortuary Science Code had been amended (Sess. L. 1977, p. 343, section 1) to state as follows:
 12-54-109. Licensed practitioner — qualifications and examination. (1) (a) (I)  In order to qualify for a license to practice mortuary science in Colorado, the applicant shall be a resident of the state of Colorado, at least eighteen years of age, and a graduate of a college of mortuary science, approved and accredited by the board, or upon showing to the board of equivalent courses as approved by the board, with academic college credits in an approved accredited college showing the completion of at least sixty semester hours or ninety quarter hours of curriculum, as prescribed by regulation of the board. A three-year course in mortuary science in a college or university approved and accredited academically shall be considered the same as the two years of academic college and graduation from a mortuary college. The board shall maintain a list of approved accredited colleges.
The above subsection 109(1)(a) of the Mortuary Science Code (MSC) was the subject of legal action, and was interpreted by the Denver District Court in Colorado Funeral Directors andEmbalmers Assoc. v. Colorado Board of Mortuary Science, civil action 79 CV 2658, decided August 14, 1979 (attached hereto as exhibit A). The S.B. 109 (1980 Sess.) amendments to the MSC was part of the revisor's bill and was intended to reflect, and to be consistent with, the opinion rendered in the above-referenced Denver District Court decision. The S.B. 109 (1980 Sess.) amendments state as follows:
     (1) (a) (I)  In order to qualify for a license to practice mortuary science in Colorado, the applicant shall be a resident of the state of Colorado and at least eighteen years of age and shall have academic college credits in an approved accredited college showing the completion of at least sixty semester hours or ninety quarter hours of curriculum, as prescribed by regulation of the board. In addition, the applicant shall also: (A)  Be a graduate of a college of mortuary science approved and accredited by the board; or
     (B)  Show the completion of equivalent courses as approved by the board.
     (II)  A three-year course in mortuary science in a college or university approved and accredited academically shall be considered the same as the two years of academic college and graduation from a mortuary college. The board shall maintain a current list of approved accredited colleges.
     (b)  In addition to the educational requirements provided in paragraph (a) of this subsection (1), the applicant shall have served at least one year as a certified mortuary science trainee in Colorado, under at least one licensed practitioner.
The only academic college credits that the Board of Mortuary Science (hereafter "board") may require of an applicant, pursuant to S.B. 109 (1980 Sess.), are sixty semester or ninety quarter hours in an approved accredited college as described in the statute. If the applicant successfully completes these academic credits while enrolled in a facility which is also an accredited and approved college of mortuary science and graduates from such college, then no other college work may be required of such applicant.
If, however, the applicant successfully completes such academic college credits in an approved, accredited college which is not also an approved or accredited College of Mortuary Science, then such courses must be approved as equivalent by the board in order for the applicant to be qualified for licensure. If equivalency is not approved by the board, then the applicant must graduate from an approved and accredited College of Mortuary Science in order to qualify for licensure as a mortuary science practitioner.
If an applicant for licensure is a graduate of a two-year technical school or other facility which is approved and accredited as a College of Mortuary Science or whose courses are approved as the equivalent by the board, such applicant must still comply with the academic college credit requirement.
My analysis is predicated upon what I have determined to be the intent of the legislature, since legislative intent is the guiding light in the interpretation of any statute.Colorado State Board of Medical Examiners v. Jorgensen,198 Colo. 275, 599 P.2d 869 (1979). The expressed legislative intent here was to conform the statute to be consistent with the decision rendered in Colorado Funeral Directors andEmbalmers Association, Inc. v. The Colorado Board of MortuaryScience, supra.
SUMMARY
In summary, an applicant who has graduated from a facility approved and accredited both as an academic college and as a College of Mortuary Science, and who has completed sixty semester hours or ninety quarter hours of college credit, may not be required to complete additional academic courses. If the applicant completes the courses but does not graduate, then the board must approve the completion of such courses or approve their equivalency in order for the applicant to qualify. Additionally, an applicant who is a graduate of a two-year technical school, approved and accredited as a College of Mortuary Science but not as an academic college, must complete sixty semester or ninety quarter hours in an approved and accredited academic college in order to qualify as a mortuary science practitioner.
Very truly yours,
                             J.D. MacFARLANE Attorney General
FUNERAL DIRECTORS AND EMBALMERS LICENSES
C.R.S. 1973, 12-54-109
REGULATORY AGENCIES, DEPT. Mortuary Science, Bd. of
License applicant who completes courses in approved institutions but does not graduate must show equivalency of courses. One who graduates from a technical school not approved as an academic school must complete required hours in approved academic school.